Title: Abigail Adams to John Adams, 2 March 1796
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy March 2d 1796
          
          Our Little Town of Quincy is become so rich that they can vote a Thousand Dollors to Build a School House, Yet cannot pay a Tax to their Minister which has been Due for more than two years. Your proportion of the Tax for the present Year including your part of the 300 for the School house is 187 Dollors 30 cents. the Braintree Tax I have not yet seen. both the collector & the School committe want the Tax. I promised Baxter that he Should have 50 Dollors of it provided he would make an exertion to get the rest for mr Wibird as he said he was determined to do by March meeting. our Neighbour Joseph Baxter is the collector. Captain Beals has really made a fine story out to the Town & prevaild upon them to vote & Tax for this Thousand Dollors to Build the School House. I should have supposed 500 might have answerd as well. it is to be Set upon the

Green by the meeting house, built 2 Storey high. the School House to be divided, part for Girls & part for Boys, over the whole a large Room for the Town to Do buisness in, or to be let as an Assembly Room. Quincy is to Rival Hingham. we shall have an accademy, and being so much nearer Boston Gentlemen & Ladies will prefer sending their children here. it will bring into Town a Mint of Money, & raise the value of estates in Town Six pr cent, and all this I have Done for the Town. at this very œconomical time of Building I fancy the cash will come harder than the vote. the Timber is cut & Pratt has engaged to Build it.
          Mr Wibird has not been out but once this winter, and then was not able to get in or out of the Carriage but with help. How can you says Yorick; captain shandy live comfortless and alone, without a Bosom to lean Your head upon—or trust Your cares to? next to that, is being seperated half a Year at a Time. no Man even if he is sixty Years of age ought to live more than three Months at a Time from his Family, and our Country is a very hard hearted tyrannical nigardly Country. it has committed more Robberies upon me, and obliged me to more Sacrifices than any other woman in the Country and this I will mantain, against any one who will venture to come forward and dispute it with me. as there never can be a compensation for me, I must sit down with this consolation that it might have been worse.
          we have a Young Gentleman Preaching for us by the Name of Fisk. upon the whole I like him better than any other we have had. in the first place he has an Excellnt countanance, in the 2d he is very social & much of a Gentleman, and in the 3d he is a very good preacher I do not however expect that we shall ever be so fortunate as to get all these qualifications united in a minister for Quincy
          The Season is mild, the Snow is leaving us. I must think of attacking the canker worm—if any such I find. Grain is rising fast. I am thankfull I am so well supplied with flower. I have not been able to purchase Rye under 9 Shillings pr Bushel. corn has got to seven I hear. if our places are out I hope we shall not have occasion to Buy. I must soon have an other hand. mr Bass’s services are not worth much. the old Man has the Jaundice, and is weak and feeble. Copland has been so steady through the winter that I must keep him I presume provided he does not rise too high in his price. he knows so well every part of the Farm & the buisness, But with new hands I should be at a loss in your absence.
          we have had for three Days last week a fog as thick as

Philadelphia, so it put me in mind of the old story, [Sprawls?] &c I hope to shake it of, for I am better of my cold, and the Bark I have had recourse to.
          The last of Your Fathers sisters Dyed a fortnight since. I learnt it only from the Chronical for the Family never sent us any word, not even to your Mother who was here on saturday and desires to be rememberd to you With Parental affection. I bought the good Lady a winter Gown when I was in Town, with which she was much pleasd. it did me good to see how much, and I have it in Charge over & over again to thank You for the flower Sent. I think her Health better for the discharge she has had from her Arm—
          I am with the Sincerest Regard / ever your
          
            A Adams
          
        